IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00423-CR

                    EX PARTE LOWELL QUINCY GREEN



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-709-C2


                          MEMORANDUM OPINION


      Green’s petition for writ of habeas corpus filed on December 19, 2017 is dismissed

for want of jurisdiction. See generally Ex parte Green, Nos. 10-16-00438-CR, 10-16-00439-

CR, & 10-16-00440-CR, 2017 Tex. App. LEXIS 194 (Tex. App.—Waco Jan. 11, 2017, no pet.)

(mem. op., not designated for publication).




                                               AL SCOGGINS
                                               Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed January 3, 2018
Do not publish
[CRPM]




Ex parte Green                                Page 2